Judgment, Supreme Court, *182New York County (Fritz Alexander, J., at trial; Dorothy Cropper, J., at sentence), rendered on February 15, 1983, which convicted defendant, after a jury trial, of one count of first degree robbery and sentenced him, as a predicate felony offender, to an indeterminate prison term of 8 to 16 years, is unanimously affirmed.
Defendant seeks reversal on the ground of allegedly improper remarks made by the prosecutor on summation. With only one exception at most, there were no objections to any of the prosecutor’s remarks at issue. Accordingly, on this record, defendant’s arguments are not preserved for review by this court (People v Balls, 69 NY2d 641; People v Nuccie, 57 NY2d 818) and we decline, to reach the issue in the interest of justice. To the extent that any of the prosecutor’s comments may have been inappropriate, the error was harmless in view of the overwhelming evidence of defendant’s guilt (People v Morgan, 66 NY2d 255, cert denied 476 US 1120). We do not agree with defendant that inappropriate comments, if any, were enhanced by the Trial Judge’s charging the jury that a complaining witness with a morally unsavory background may still be believable, which also passed without objection, even though we have disapproved of such a charge on previous occasions (People v Wortherly, 68 AD2d 158; People v Leahy, 60 AD2d 558). The inappropriate charge and the allegedly inappropriate prosecutor’s comments addressed different factual issues. Concur—Murphy, P. J., Rosenberger, Kassal and Smith, JJ.